Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1 and 4-21 are pending and are being examined on the merit.

Claim Rejections - 35 USC § 112b
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 contains the trademark/trade name Onivyde.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe the therapeutic, Irinotecan and, accordingly, the identification/description is indefinite.
Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 15 recites the limitation "said combination therapy" in claim 1. Neither claim 1 or 15 adequately describe the components of the combination therapy. There is insufficient antecedent basis for this limitation in the claim. Similarly claim 18 recites “said monotherapy” of claim 1, where again, there is not clear indication of the composition of the monotherapy to be administered. There is insufficient antecedent basis for this limitation in the claim.
For the purpose of expedited prosecution, the following claims are interpreted as follows:
Claim 15:  The method of claim 1, wherein 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1, 4-14, 16 and 17 are rejected under 35 U.S.C 103 as being unpatentable over Clinical Trial# NCT02826486, July 2017, https://clinicaltrials.gov/ct2/show/NCT02826486 in view of Blanchette S et al., (WO2017/034957), hereafter (“Blanchette”). 
	Regarding instant claims 1, and 4, Clinical Trial# NCT02826486, teaches a method of administration to a subject with metastatic pancreatic adenocarcinoma, a combination therapy including BL-8040, which is equivalent to SEQ ID NO: 1 of instant claim 1 and the PD-1 antagonist, Pembrolizumab (Tabular View, section (Current Other Pre-specified Outcome Measures).  Regarding claims 9-12, Clinical Trial# NCT02826486, teaches the subcutaneous administration of BL-8040 at a dosage of 1.25mg/kg and IV Pembrolizumab administration at a dosage of 200mg (Descriptive Information, section (study arms). Regarding claims 16 and 17, Clinical Trial# NCT02826486 also teaches the administration BL-8040 for a monotherapy period followed by combination with Pembrolizumab, and it also teaches combination treatment with Pembrolizumab every 3-weeks, and administration of peptide treatment initiation on Day 10 (Descriptive Information, section (study arms).
Clinical Trial# NCT02826486 does not teach the administration of combination therapy including intravenous administration a chemotherapy comprising irinotecan, fluorouracil and leucovorin or treatment with a liposome-encapsulated irinotecan, or combination treatment every 2-weeks with chemotherapy.
However, this deficiency is made up by Blanchette. 
Blanchette teaches a method of treating metastatic pancreatic adenocarcinoma cancer comprised of intravenous administration of a plurality of chemotherapy including irinotecan, fluorouracil, and leucovorin, to subjects with pancreatic adenocarcinoma, describing increased efficacy of combination treatment (pg 1, section 57- bottom of page. Blanchette also teaches the administration of liposome-encapsulated irinotecan for further improved therapeutic index (pg.8 line 5).
Regarding claims 1, 4-14, 16 and 17, it would be obvious to a person of ordinary skill in the art to modify the method of treating metastatic pancreatic adenocarcinoma comprised of administering the BL-8040 and pembrolizumab of the clinical trial, to also administer the plurality of chemotherapeutics, including fluorouracil, leucovorin and liposome-encapsulated irinotecan of Blanchette.  The combination therapy would provide a more effective treatment for metastatic pancreatic adenocarcinoma.   One would be motivated to do so with a reasonable expectation of success because the prior arts teach that theses combination treatments are each useful for treating metastatic pancreatic adenocarcinoma, and administration of liposome- encapsulated irinotecan, as taught by Blanchette, would provide further enhanced benefits for treatment.


Claims 1, 4, 9-14, 16, 17 and 21 are rejected under 35 U.S.C 103 as being unpatentable over Clinical Trial# NCT02826486, July 2017, https://clinicaltrials.gov/ct2/show/NCT02826486 in view of Weis GJ et al., 2017, Investigational New Drugs, 36: 96-102 (hereafter “Weis”).

The teachings of Clinical Trial# NCT02826486 are described above.
Clinical Trial# NCT02826486 does not teach treatment in a subject wherein the first-line therapy was a gemcitabine-based chemotherapy.
 However, this deficiency is are made up in Weiss.
Weis teaches the intravenous administration of gemcitabine, nab-paclitaxel, and pembrolizumab in patients with metastatic pancreatic adenocarcinoma caused a significant reduction in copy number instability, resulting in tumor burden reduction, and increased PFS and OS (pg 101).
	It would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of treating metastatic pancreatic adenocarcinoma in patients comprised of administrating a combination therapy with BL-8040 and pembrolizumab of the Clinical Trial with also administering gemcitabine therapy as a first line treatment of Weis. It would be obvious that one would expect the predictable result of a decrease in tumor volume, when combined with the teachings of Weis, which describe the administration of gemcitabine to patients with pancreatic adenocarcinoma, caused a significant reduction in copy number instability, and hence, resulted in increased PFS and OS. One would be motivated to do so with a reasonable expectation of success because the prior arts teach that theses combination treatments are each useful for treating metastatic pancreatic adenocarcinoma. 


Claims 18 and 19 are rejected under 35 U.S.C 103 as being unpatentable over Clinical Trial# NCT02826486, July 2017, https://clinicaltrials.gov/ct2/show/NCT02826486 in view of Blanchette S et al., (WO2017/034957), hereafter (“Blanchette”) as applied to claim 1, and further in view of Hadzijusufovic E et al., 2010, Experimental Hematology, 38:43, hereafter (“Hadzijusufovic”). 
The teachings of Clinical Trial# NCT02826486 and Blanchette are described above. 
Clinical Trial# NCT02826486 and Blanchette do not teach the administration of antihistamines for the treatment of pancreatic adenocarcinoma However, this deficiency is made up in Hadzijusufovic. 
Hadzijusufovic teaches that the administration of H1 antihistamines terfenadine and loratidine inhibited the in vitro growth of human leukemia cell line.  Hadzijusufovic teaches the administration of H1 antihistamines terfenadine and loratidine for the treatment of cancer. 
Regarding claim 19, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the method of treating metastatic pancreatic adenocarcinoma comprised of administering the BL-8040 and pembrolizumab, fluorouracil, leucovorin and liposome-encapsulated irinotecan of the teachings of Clinical Trial# NCT02826486  and Blanchette, to include the administration of H1 antihistamines terfenadine and loratadine for the treatment of cancer as taught Hadzijusufovic. It would be obvious that one would expect the predictable result of improved cancer outcomes, as described by Hadzijusufovic and combined with the teachings as described by Clinical Trial# NCT02826486 and Blanchette. One would be motivated to do so with a reasonable expectation of success because the prior arts teach that the compositions and specific dosages are each useful for treating pancreatic adenocarcinoma.

Claim 20 is rejected under 35 U.S.C 103 as being unpatentable over Clinical Trial# NCT02826486 , July 2017, https://clinicaltrials.gov/ct2/show/NCT02826486 in view of Blanchette S et al., (WO2017/034957), hereafter (“Blanchette”), as applied to claim 1, and further in view of Gandhi L et al., 2018, NEJM, 378:22.
The teachings of Clinical Trial# NCT02826486 and Blanchette are described above.
The combined teachings of Clinical Trial# NCT02826486 and Blanchette do not teach the administration of a combination therapy comprising BL-8040 anti-PD-1, and chemotherapy for up to 35 treatments.
 However, this deficiency is made up by Gandhi.
 Gandhi teaches the administration of chemotherapy and pembrolizumab for up to 35 treatment cycles (pg.2078).  
Regarding claim 20, it would be obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to treat pancreatic adenocarcinoma comprised of administering BL-8040, Pembrolizumab, and plurality of chemotherapy agents as taught in the combined teachings of Clinical Trial# NCT02826486 and Blanchette for up to 35 treatments as taught in Gandhi in order to improve the therapy. It would be obvious that one would expect the predictable result of improved treatment efficacy of combination therapy, as described by Gandhi and combined with the teachings as described by Clinical Trial# NCT02826486 and Blanchette. One would be motivated to do so with a reasonable expectation of success because the prior arts teach that the compositions and specific dosing schedules are each useful for treating pancreatic adenocarcinoma.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-16, 18 and 20-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of US 10,682,390 B2, in view of Clinical Trial# NCT02826486, 05/29/2017, and Blanchette S et al., (WO2017/034957), hereafter (“Blanchette”).
Claims 1-4 of the US 10,682,390 B2 patent teach a method of treating cancer in a subject in need thereof, comprising the (a) administration of a peptide having the amino acid sequence of SEQ ID NO: 1 and (b) administering to the subject a therapeutically effective amount of a PD1 antagonist. Claim 3 and 4 of the patent specify that the PD1 antagonist is an anti-PD1 antibody.  Claims 2 and 4 of the patent specify that the cancer is pancreatic cancer.   SEQ ID NO:1 of the US 10,682,390 B2 patent is identical to the instant SEQ ID NO:1.  
The claims of the US 10,682,390 B2 patent do not teach that the cancer is metastatic pancreatic cancer; that the method includes the administration of a chemotherapy in addition to the peptide of SEQ ID NO:1 and pembrolizumab as required in instant claim 4; a chemotherapy requiring a plurality of chemotherapeutic agents, specifically irinotecan, fluorouracil and leucovorin, wherein the irinotecan is liposome encapsulated required in claims 5-8;  the subcutaneous administration of the peptide required in claim 9;  the intravenous administration of the anti-PD1 as required in claim 11; the intravenous administration of the chemotherapy as required in claim 13;  a 1.25 mg/kg dose of the peptide or a 200 mg dose of the anti-PD1 as required in claims 10 and 12, respectively; a treatment wherein a monotherapy period with the peptide is followed by the combination therapy as required in claim 14; the administration of daily monotherapy on days 1-5 required in claim 18; nor the subject who is post first-line treatment, required in claim 21. 
However, these deficiencies are made up in Clinical Trial# NCT02826486 and Blanchette.
The teachings of Clinical Trial# NCT02826486 and Blanchette are described above. 


Regarding instant claims 4, 9-12, 14, 15, 18 and 21, it would have been prima facie obvious prior to the effective filing date to  treat a subject having had one or more treatments against metastatic pancreatic cancer by the method of claims 1-4 of the patent, wherein  the peptide of SEQ ID NO:1 is subcutaneously administered as a monotherapy  at a dosage of 1.25 mg/kg on days 1-5, followed by the combination of the peptide and the anti-PD1 antagonist which is pembrolizumab administered intravenously at a dose of 200 mg as taught by Clinical Trial in addition to the administration of chemotherapy, as described by Blanchette.   One of skill in the art would have been motivated to do so because Clinical Trial# NCT02826486 teaches that this protocol was carried out on subjects having had one or more treatments against metastatic pancreatic cancer. Moreover, the combination with chemotherapy taught by Blanchette, provides a more effective treatment.  Thus, there is a reasonable expectation of success for the particular dosages, routes of administration and timing of administrations of the peptide of SEQ ID NO:1 and the anti-PD1 which is pembrolizumab since those are taught in Clinical Trial.


Claims 1-16, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/866,592 in view of Clinical Trial# NCT02826486, and Blanchette S et al., (WO2017/034957), hereafter (“Blanchette”).

Claim 4 of the copending Application No. 16/866,592 teach a method of treating metastatic pancreatic cancer in a subject in need thereof, comprising the (a) administration of a peptide having the amino acid sequence of SEQ ID NO: 1 and (b) administering to the subject a therapeutically effective amount of an anti-PD1 antibody. SEQ ID NO:1 of the 16/866,592 application is identical to the instant SEQ ID NO:1.  
The claims of the 16/866,592  application do not teach that the method includes the administration of a chemotherapy in addition to the peptide of SEQ ID NO:1 and the specific anti-PD1 antibody which is pembrolizumab required in instant claim 4; a chemotherapy requiring a plurality of chemotherapeutic agents, specifically irinotecan, fluorouracil and leucovorin, wherein the irinotecan is liposome encapsulated required in claims 5-8;  the subcutaneous administration of the peptide required in claim 9;  the intravenous administration of the anti-PD1 as required in claim 11; the intravenous administration of the chemotherapy as required in claim 13;  a 1.25 mg/kg dose of the peptide or a 200 mg dose of the anti-PD1 as required in claims 10 and 12, respectively; a treatment wherein a monotherapy period with the peptide is followed by the combination therapy as required in claim 14; the administration of daily monotherapy on days 1-5 required in claim 18; nor the subject who is post first-line treatment, required in claim 21.
However, these deficiencies are made up for by Clinical Trial# NCT02826486 and Blanchette. 
The teachings of Clinical Trial# NCT02826486 and Blanchette are described above.
It would have been prima facie obvious prior to the effective filing date to  treat a subject having had one or more treatments against metastatic pancreatic cancer by the method of claims 1-4 of the patent, wherein  the peptide of SEQ ID NO:1 is subcutaneously administered as a monotherapy  at a dosage of 1.25 mg/kg on days 1-5, followed by the combination of the peptide and the anti-PD1 antagonist which is pembrolizumab administered intravenously at a dose of 200 mg, thus rendering obvious those limitations in instant claims 4, 9-12, 14, 15, 18 and 21.   One of skill in the art would have been motivated to do so because Clinical Trial# NCT02826486 teaches that this protocol was carried out on subjects having had one or more treatments against metastatic pancreatic cancer, and because Blanchette teaches the combination therapy with chemotherapy for a more effective treatment administration  Thus, there is a reasonable expectation of success for the particular dosages, routes of administration and timing of administrations of the peptide of SEQ ID NO:1 and the anti-PD1 which is pembrolizumab.

Claims 1-16, 18 and 21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 16/866,588 in view of Clinical Trial# NCT02826486, and Blanchette S et al., (WO2017/034957), hereafter (“Blanchette”).

Claim 4 of the copending Application No. 16/866,588 application teaches a method of treating pancreatic cancer in a subject in need thereof, comprising the (a) administration of a peptide having the amino acid sequence of SEQ ID NO: 1 (b) administration of an anti-PD1 antibody to the subject a therapeutically effective amount and (c) administering to the subject a therapeutically effective amount of a chemotherapeutic agent. SEQ ID NO:1 of the 16/866,588 application is identical to the instant SEQ ID NO:1.  
The claims of the copending Application No. 16/866,588 application do not specifically teach that the cancer is a metastatic pancreatic cancer; the specific anti-PD1 antibody which is pembrolizumab required in instant claim 4; a chemotherapy requiring a plurality of chemotherapeutic agents, specifically irinotecan, fluorouracil and leucovorin, wherein the irinotecan is liposome encapsulated required in claims 5-8;  the subcutaneous administration of the peptide required in claim 9;  the intravenous administration of the anti-PD1 as required in claim 11; the intravenous administration of the chemotherapy as required in claim 13;  a 1.25 mg/kg dose of the peptide or a 200 mg dose of the anti-PD1 as required in claims 10 and 12, respectively; a treatment wherein a monotherapy period with the peptide is followed by the combination therapy as required in claim 14; the administration of daily monotherapy on days 1-5 required in claim 18; nor the subject who is post first-line treatment, required in claim 21.
However, these deficiencies are made up by Clinical Trial# NCT02826486 and Blanchette.
The teachings of Clinical Trial# NCT02826486 and Blanchette are described above.

It would have been prima facie obvious prior to the effective filing date to  treat a subject having had one or more treatments against metastatic pancreatic cancer by the method of claims 1-4 of the patent, wherein  the peptide of SEQ ID NO:1 is subcutaneously administered as a monotherapy  at a dosage of 1.25 mg/kg on days 1-5, followed by the combination of the peptide and the anti-PD1 antagonist which is pembrolizumab administered intravenously at a dose of 200 mg, thus rendering obvious those limitations in instant claims 4, 9-12, 14, 15, 18 and 21.  One of skill in the art would have been motivated to do so because Clinical Trial# NCT02826486 teaches that this protocol was carried out on subjects having had one or more treatments against metastatic pancreatic cancer.  It would be obvious to one of ordinary skill in the art to administer liposomal irinotecan, 5-FU and leucovorin as the chemotherapeutic agent in the method of claim 4 of the copending Application No. 16/866,588. 
 One of skill in the art would have been motivated to modify the chemotherapy that is administered in the method of treating metastatic pancreatic cancer of the copending claims to be  combined with Blanchette, which specify the  combination of liposomal irinotecan, 5-FU and leucovorin as a chemotherapy regimen for the treatment of metastatic pancreatic cancer in previously treated patients resulting in improved median overall survival and progression free survival. Thus, one of skill in the art would have a reasonable expectation that this particular chemotherapy would have efficacy against metastatic pancreatic cancer. Regarding claim 15, it would have been obvious to initiate the combination therapy with chemotherapy and anti-PD1 on day 8, because the Clinical Trial# NCT02826486 teaches that the combination therapy with the peptide and pembrolizumab is begun on Day 8 after monotherapy with the peptide. Regarding claim 16, it would be obvious to administer the chemotherapy of NAL, 5FU and leucovorin of Blanchette in two-week cycles during administration of anti-PD-1 pembrolizumab in three-week cycles.  One of skill in the art would have been motivated to do so because Blanchette teach the two-week intervals between the chemotherapy of NAL, 5FU and leucovorin; Clinical Trial# NCT02826486 teaches the administration of pembrolizumab once every three-week.  One of skill in the art would understand that by combining the two teachings regarding dosages and timing of the specific agents, a reasonable expectation of success could be realized.
  Thus, there is a reasonable expectation of success for the particular dosages, routes of administration and timing of administrations of the peptide of SEQ ID NO:1 and the anti-PD1 which is pembrolizumab.

Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREEN ATTARAN whose telephone number is (571)272-1345. The examiner can normally be reached M-Th 8am-5pm PST and every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHIREEN ATTARAN/Examiner, Art Unit 1643                                                                                                                                                                                                
/JULIE WU/Supervisory Patent Examiner, Art Unit 1643